DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new additional Information Disclosure Statement (IDS) was filed since 08 June 2022, the date of the Applicant’s most recent response. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2022 has been entered. 

Status of the Claims
The office action is being examined in response to the amendments and remarks submitted by the applicant on 08 June 2022.
Claims 1, 9 and 17 have been amended by the Applicant.
Claims 2, 5-8, 10, 13-16 and 18-21 are previously presented.
Claims 3-4 and 11-12 are previously canceled.
Claims 22-24 are newly added
Claims 1-2, 5-10, 13-24 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-10, and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-2, 5-10, and 13-24 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-2, 5-8 and 23 are directed to a server (system), claims 9-10 and 13-16 are directed to a process (method) and claims 17-22 are directed to a machine (CRM).  The answer is YES.

Step 2A:  Claims 1-2, 5-10 and 13-24 recite a system and a method directed to the abstract idea that provide “a fund amount to finance cross-border transactions”, (Spec ¶ [0006]).  Claims 1, 9 and 17 and multiple depended claims recite in part “a cross-border payment server”, (Spec ¶¶ [0005], [0022], [0024] and [0025]).  Thus, cross-border transactions, a form of organizing of a human activity, is a fundamental economic practice.

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, claim 9, as representative, recites, “managing a plurality of accounts associated with financial institutions”, “receiving an indication of a fund amount to purchase points used to finance the cross-border transactions”, “depositing the fund amount to finance the cross-border transactions into one or more designated financial institutions”, “converting the fund amount to an amount of the points purchased”, “supplying the account with the purchased points”, “updating the points held in the account resulting from points traded during each cross-border transaction involving the account, “notifying a financial institution associated with the account that the account is credited with a number of points” and “effecting a return of funds in response to sale of a remaining amount of the points”.  These steps contribute to “cross-border transactions” which are a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “cross border payment server” which includes at least one “memory” for storing data and a “processor” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of managing, receiving, depositing, converting, supplying and updating a response of a request which are mere extra-solution activities (instructions to apply the exception using a generic computer component) are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 9 and 17 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2, 5-8, 10, 13-16 and 18-24 do not resolve the issues raised in the independent claims.  Claims 2, 5-8, 10, 13-16 and 18-24 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 2, 5-8, 10, 13-16 and 18-24 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 9 and 17.  The analysis above applies to all statutory categories of invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9-10, 13-14, 17-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 202100004904 A1 from Rosamilia, (hereinafter referred to as Rosamilia), in view of U.S. PG Publication No. 20200167773 A1 from Cervenka et al., (hereinafter referred to as Cervenka) and further in view of U.S. PG Publication No. 20160132965 A1 from Malhotra et al., (hereinafter referred to as Malhotra)

As per Claim 1, Rosamilia teaches;
A cross-border payment server comprising: 
	at least one processor;
	at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the cross-border payment server at least to: (see at least [0008]. The present invention in general provides a novel system and method to eliminate the need to transport, whether physically or by electronic or other means, a fiat currency, or anything of value that can be represented in a digital format, through multiple electronic networks and financial and/or non-financial institutions for the purpose of transferring the ownership or title of that fiat currency or item of value from one individual or business entity to another individual or business entity.)

manage, via a ledger, a plurality of accounts associated with financial institutions that are registered with the cross-border payment server, each account maintaining a record of points based in one currency and used as a medium of payment instead of cash for a corresponding associated financial institution in cross-border transactions and purchased from the cross-border payment server by the corresponding associated financial institutions, wherein, each account has zero points at a start of each business trading cycle; (see at least [0009]. A method of transferring value between specific participants in a network of a plurality of participants, the network being controlled by a central authority which maintains a central data processing system.  A group of one or more participating financial institutions participates in the network and maintains respective common deposit accounts, into any of which a plurality of participants may deposit a sovereign currency.)

receive, over a network at the start of the business trading cycle, an indication of a fund amount to purchase points to be used to finance cross-border transactions, the indication being received from a financial institution associated with an account of the plurality of accounts; (see at least [0034]. A plurality of participants, who may be individual persons or any type of business entity, make deposits of currency (or something else of value as described below) into common deposit accounts, the deposits being held in trust. Many participants deposit into the same deposit account with the value of each participant's individual deposit being recorded. The participants also open individual member accounts with a central authority which creates individual IMUs for each participant. The value of the individual IMUs is commensurate with the value of the individual's deposit in one of the deposit accounts.)

deposit the fund amount to finance the cross-border transactions into one or more designated financial institutions, the one or more designated financial institutions operating in a same geological territory as the financial institution associated with the account; (see at least [0009]. The first participant deposits a sum of sovereign currency as a first deposit into a first deposit account maintained in a given financial institution and the financial institution which maintains the first deposit account advises the central authority of the identity of the first participant and the value of the first deposit.)

convert the fund amount to an amount of the points purchased by at least applying a foreign exchange rate between a currency that the account uses and the one currency in which the points are based, the points having a guaranteed value backed by the fund amount deposited in the one or more designated financial institutions; (see at least [0009]. The central authority thereupon creates (convert) a first international monetary unit ("IMU" or points), records in the data processing system a first data entry which comprises at least the identity of the first participant and the value of the first deposit (funding amount) expressed in terms of the sovereign currency deposited.)

supply the account with the purchased points by provisioning the account, via a ledger, with the purchased points; (see at least [0050]. The first /MU (points) is deposited into the first member account, and the first data entry information is provided to the first participant. The first participant may instruct the central authority to transfer (supply) at least a portion of the first IMU from the first member account into the second member account and specifies the sovereign currency in which the transfer is to be made, the central authority thereupon creating a second IMU and recording in the data processing system a second data entry comprising at least the identity of the second participant and the value of the second IMU in terms of the sovereign currency specified by the first participant.)

update, via a ledger, the points held in the account resulting from points traded during each cross-border transaction involving the account during the business trading cycle; (see at least [0009]. The central authority deposits the second IMU (points) into the second member account, and adjusts (update) the value of the first IMU (points) to reflect subtraction from the first IMU of the value of the second IMU.)

Further, Rosamilia teaches the limitations shown above. Rosamilia fails to disclose zero balance at the beginning of a transaction and effect a return of funds in response to sale of a remaining amount of the point.  In the same field of endeavor, Cervenka teaches; 

wherein, each account has zero points at a start of each business trading cycle; (see at least [0087]. The user may dictate that additional funds are to be deposited into the pool account if the account balance falls below X, or withdrawn from the pool account when the account balance becomes greater than Y.  In other words, each user may be able to connect the ledger to their funding mechanisms in order to establish their own rules and procedures, which may define when and how funds are converted out of the ledger and into fiat/digital currency. The examiner considers the system able to set zero account balance since the system has a mechanism to set own rules)

during each cross-border transaction of a crediting trade involving the account, notify a financial institution associated with the account that the account is credited with a number of points for the crediting trade for immediate release of funds at the financial institution for completion of that cross-border transaction; (see at least [0083]; “In some embodiments, Bank A would be notified that an additional $1 M USO needs to be deposited in order to settle the transaction. Bank A could then deposit at least an additional $1 M USO into the pool account 310, and Bank A's account value would be increased by that amount and recorded in the ledger 312 to allow for the transaction to be conducted”, [0129]; “the custodian of the currency account in pool account 420 may have established a rule with ledger 422 to generate an alert whenever the currency account balance drops below $1 M. Since the currency account in pool account 420 ends up with $0.94 M CAD, this alert can be generated and sent to the custodian”, and [0133]; “Once the transaction occurs and the balance dips below a threshold, Bank A would be notified and would deposit additional funds into the pool (or this may be performed automatically based on configurations), such as another $1 M to perform the next transaction”)   

effect a return of funds to the financial institution associated with the account in response to sale of a remaining amount of the points held in the account at an end of each business trading cycle; (see at least [0086]. The user would also be able to withdraw funds (return of funds) from the pool account that they deposited into as often as they want, based on their own rules or procedures)

Therefore, it would have been obvious to a person of ordinary skill in the art at or before the effective filing date of the applicant’s invention, to have modified Rosamilia to incorporate the teachings of Cervenka which provides real-time payments settlement system based on distributed ledgers, which may be implemented with blockchain technology; (see at least Cervenka, ABSTRACT; “The distributed ledgers may be separate and distinct and each ledger can be used to track, record, and settle transactions between users of a pool account. The ledgers may also be interconnected with one another by being connected to a main ledger, and this network of ledgers can be used to track, record, and facilitate settlement of transactions between users of different pool accounts that are associated with different ledgers. This provides redundancy, transparency, and data access controls, while enabling multicurrency, cross-border transactions to be quickly verified, performed, and settled on a per-transaction basis while reducing the capital requirements of its users”). 

(Office Note:  The same motivation statement for combining the teachings of Cervenka to the disclosure of Rosamilia in Claim 1 above, also applies to claims below for which the claim limitations involve similar concepts with regard to cross-border payment processing).

Further, Rosamilia teaches the limitations shown above. Rosamilia and Cervenka fail to disclose the transactions to have a basis in one currency.  In the same field of endeavor, Malhotra teaches; 

each account maintaining a record of points based in one currency and used as a medium of payment instead of cash for a corresponding associated financial institution in cross-border transactions; (see at least [0050]. Therefore, this monetary value 220 is independent of currency fluctuations that may occur due to demand and supply of the currencies being converted, [0051], It will also be appreciated that the amount of the monetary value 220 received by the issuer 208, the remitter 204 and the technology service provider 203 may not necessarily be the same as the amount of the monetary value 220 received by the intermediary 206. Similarly, the monetary value 220 received by each of the issuer 208, the remitter 204 and the technology service provider 203 may not necessarily be the same and [0053], Similar to the scenario of FIG. 2C, a monetary value 220 is then determined at the intermediary 206, which is to be provided to one or more participants of the transaction to be kept as revenue. For instance, the monetary value 220 kept by the technology service provider 203 may be from performing the currency conversion. The intermediary 206 may obtain the monetary value 220 from facilitating for the currency conversion to be performed by the technology service provider 203. The monetary value 220 is transmitted to the remitter 204, along with the converted transaction amount 216c. The monetary value 220 may also be transmitted to the issuer.  The examiner considers the “monetary value” described in Malhotra to be substantially similar to the claimed based in one currency feature)

Therefore, it would have been obvious to a person of ordinary skill in the art at or before the effective filing date of the applicant’s invention, to have modified Rosamilia, and Cervenka to incorporate the teachings of Malhotra which provides for dynamic currency conversion and a server for an intermediary that transmits messages between participants of a transaction; (see at least Malhotra, ABSTRACT; “An exemplary method comprises determining that a transaction requires currency conversion, and obtaining at an intermediary a currency conversion rate for the currency conversion, wherein the intermediary transmits messages between participants of the transaction and where the messages enable each of the participants to perform their part in the transaction”). 

NOTE:  Claims 9 and 17 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Cervenka teaches;

credit the account with the points traded when the account receives payment in the cross-border transaction; or

debit the account with the points traded when the account makes payment in the cross-border transaction; (see at least [0034], The central authority does the bookkeeping to credit and debit the various member accounts. The deposit accounts provide a potentially worldwide pool of local currencies from which IMUs may be redeemed by the transferee participant, [0049], The individual deposits are reported to the central authority who then creates individual IMUs for the depositors. The IMUs are credited to member accounts maintained by the central authority.  The central authority utilizes its data processing system to credit individual depositors with IMUs denominated in their local currency and in an amount commensurate with the amount of their deposits. and [0050], The central authority will in response create an IMU for the credit of the Korean recipient which IMU will be denominated in Korean Won, and the US transferors IMU will be debited accordingly.)

NOTE:  Claims 10 and 18 are substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 5, Cervenka teaches;

further configured to effect the return of funds upon receiving a request from the account; (see at least [0086]. The user would also be able to withdraw funds from the pool account that they deposited into as often as they want, based on their own rules or procedures,)

NOTE:  Claims 13 and 19 are substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 6, Cervenka teaches;

update a balance of the points held in the account, the balance being recorded in a ledger maintained by the cross-border payment server; (see at least [0095]. FIG. 1 is a flow chart showing in an exemplary network the relationship among the central authority US members (participants in the network) deposit their local currency, US dollars, in a trust account maintained by the US trust bank. The US trust bank may, but need not be, a bank with international operations. A plurality of members (sometimes herein referred to as "participants") make their deposits of US currency into a single, common trust account maintained by the US trust bank. Similarly, the Korean trust bank maintains a single common trust account in which a plurality of Korean members deposit Korean Won.  As indicated by the unnumbered double-headed arrows connecting the US trust bank and the Korean trust bank with the central authority, the individual deposits are reported to the central authority who then creates individual IMUs for the depositors. The IMUs are credited to member accounts maintained by the central authority (updating the points held in the account resulting from the points traded during each cross-border transaction). The central authority 12 utilizes its data processing system to credit individual depositors with IMUs denominated in their local currency and in an amount commensurate with the amount of their deposits.)

NOTE:  Claims 14 and 20 are substantially similar to Claim 6 and as such, these claim limitations are treated in the same manner with regard to the Claim 6 prior art rejection.

As per Claim 22, Cervenka teaches;

wherein the cross-border payment server comprises a majority of nodes of a permissioned blockchain, each financial institution that is registered with the cross-border payment server constituting a corresponding node of the permissioned blockchain; (see at least Fig. 2, [0095]; A "node" may refer to any suitable data computation device or devices, which may commonly include a processor and memory for running applications, such as a blockchain client. In some embodiments, a node may be tasked with updating and maintaining a blockchain”, [0043]; “the ledger may be a distributed ledger (e.g., a blockchain ledger) and the term ledger manager may refer to any entity that operates one or more full nodes for managing the ledger and recording transactions between users associated with a pool account” and [0044]; “there may be one or more entities that operate one or more nodes that collectively manage and host the main ledger based on an established framework”)

NOTE:  Claim 23 is substantially similar to Claim 22 and as such, these claim limitations are treated in the same manner with regard to the Claim 22 prior art rejection.

As per Claim 24, Cervenka teaches;

wherein the ledger of the cross-border payment server is distributed across the financial institutions, wherein each financial institution accesses the ledger via its corresponding node to provide a notification of a particular cross-border transaction, the notification being transmitted within the permissioned blockchain such that the cross-border payment server makes a change to the ledger including the update of the points held in the account resulting from the points traded; (see at least Fig. 2, [0095]; A "node" may refer to any suitable data computation device or devices, which may commonly include a processor and memory for running applications, such as a blockchain client. In some embodiments, a node may be tasked with updating and maintaining a blockchain”, [0043]; “the ledger may be a distributed ledger (e.g., a blockchain ledger) and the term ledger manager may refer to any entity that operates one or more full nodes for managing the ledger and recording transactions between users associated with a pool account” and [0044]; “there may be one or more entities that operate one or more nodes that collectively manage and host the main ledger based on an established framework”)

15.	Claims 7-8, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rosamilia, Cervenka, Malhotra and further in view of U.S. PG Publication No. 20170221066 A1 from Ledford et al., (hereinafter referred to as Ledford).

As per Claim 7, Rosamilia in view of Cervenka and Malhotra teach all the limitations in claim 1, as discussed above.  However, neither Rosamilia, Cervenka nor Malhotra specifically disclose receiving a notification transmitted within the system.  In the same field of endeavor, Ledford teaches;

wherein the ledger is distributed across a system to which the cross-border payment server belongs and wherein the cross-border payment server is further configured to update the balance of the assets held in the account from receiving a notification transmitted within the system (see at least [0115]. System 132 also performs governance and rules management processing, maintains business rules, effects change management, participant management, audits, and risk management. The settlement service system 133 performs settlement processing to enable financial transactions to be settled, (and, in one embodiment) manages multilateral net settlement positions and/or non-multilateral net settlement positions (such as, e.g. on a transaction-by-transaction basis, settlement notifications, and transmits/receives data to/from at least one settlement facility 134. That facility 134 also can communicate with the Fls 111 and 120 by way of gateways 115 and interfaces 114 and [0298], The system provides certainty in that senders and receivers can be provided with immediate notifications of payment, and risks of returned payments are reduced because sending financial institutions can immediately verify sufficient funds)

Therefore, it would have been obvious to a person of ordinary skill in the art at or before the effective filing date of the applicant’s invention, to have modified Rosamilia, Cervenka and Malhotra to incorporate the teachings of Ledford which provides for conducting a real-time payment settlement transaction; (see at least Ledford, ABSTRACT; “determining a prefunded requirement for one or more financial institutions. A prefunded balance is stored, based on a prefunded payment received in a separate funding account, for each of the one or more financial institutions”). 

NOTE:  Claim 15 is substantially similar to Claim 7 and as such, these claim limitations are treated in the same manner with regard to the Claim 7 prior art rejection.

As per Claim 8, Rosamilia in view of Cervenka and Malhotra teach all the limitations in claim 1, as discussed above.  However, neither Rosamilia, Cervenka nor Malhotra specifically disclose to keep a percentage of the assets traded during each of the cross-border transactions.  In the same field of endeavor, Ledford teaches;

before updating the assets held in the account resulting from assets traded during each cross-border transaction involving the account: keep a percentage of the assets traded during each of the cross-border transactions. (see at least [0258], Disclosure requirement indicator (e.g., fee disclosure for foreign remittances)

Therefore, it would have been obvious to a person of ordinary skill in the art at or before the effective filing date of the applicant’s invention, to have modified Rosamilia, Cervenka and Malhotra to incorporate the teachings of Ledford which provides to charge a percentage of the assets traded during each of the cross-border transactions because doing so would cover business related cost such as handling costs, fraud and bad debt costs and the risk involved in approving the payment). 

NOTE:  Claims 16 and 21 are substantially similar to Claim 8 and as such, these claim limitations are treated in the same manner with regard to the Claim 8 prior art rejection.

Response to Arguments

18.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 08 June 2022, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

	With respect to the rejections at issue, the Applicant arguing the claims are not abstract, asserts that “the claims provide a technological improvement to automated global payment transaction processing via a computerized network”, (Remarks, page 12, ¶ 5) and “When points based on one currency are used instead of cash in the claimed invention, the cross-border payment server does not need to perform a currency exchange calculation for each transaction, thus saving computer resources”, (Remarks, page 12, ¶ 6). 
	In response, the Examiner points to the Applicant’s Specification which recites in part, “The present disclosure provides a transparent model that seeks to improve cross-border payment and also hasten real time settlement of a cross-border payment”, SPEC, ¶ [004].  Using a computer to reduce settlement time for electronic transactions is not sufficient to remove the claims from reciting the abstract idea of cross-border financial transactions.  Accordingly, the Applicant’s arguments in this respect are not persuasive.

	The Applicant further asserts that “with respect to the use of a ledger and management of circulation of the points (e.g., by updating the ledger and notifying appropriate accounts of the update), the claims provide a further technological improvement to automated global payment transaction processing”, (Remarks, page 13, ¶ 2).     
In response, the Examiner respectfully disagrees because the use of a distributed blockchain to manage the status of transactions and updating the ledger are typical applications of computer technology for automated payments that take place outside of conventional banking practices.  Blockchain processing has been in wide use since the early 1990s and as such, the Applicant’s arguments in this respect are not persuasive.  
 
	Further, the Applicant asserts that “with respect to new claims 22-24, security of the transactions can be provided through a permissioned blockchain”, (Remarks, page 13, ¶ 3).
In response, the Examiner respectfully disagrees because the use of blockchain processing has been in wide use since the early 1990s for the specific purpose of added security in ledger transactions.
	As previously indicated, there is no evidence of any technological improvements, the Applicant’s argument in this respect are not persuasive and the subject rejections are maintained.

19.	Rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claim(s) 1-2, 5-10 and 13-24 have been considered but are moot because the Examiner conducted a new search for prior art resulting in an updated ground of rejection.  The additional citations from the Cervenka reference applied in the prior art rejection above addresses the Applicant’s arguments and amended claim language.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Concannon (US 7269575 B1) discloses a system and method allowing customers of a banking institution to transmit bulk files of payment instructions to the bank for execution. The payment instructions may include a mix of domestic or international Automated Clearing House (ACH) transactions, domestic or international wire transfers, multibank transactions and instructions to print checks drawn on the receiving bank or at another bank.  
Chichilnisky (US 20020032642 A1) discloses a method and system provides an Internet based secure virtual exchange and distributed relational database for cross border security transactions. The method and system reduce the number of times a cross border security transaction is 'touched', reduce the number of failed cross border security transactions, reduce the fees paid by global custodians for cross border security transactions, provide a generic network of sub custodians organized around an Internet based secure virtual exchange with a distributed relational database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691